Exhibit 10.6

 

RESTRICTED STOCK AWARD AGREEMENT

Quanex Corporation

1996 Employee Stock Option and Restricted Stock Plan

 

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made by and between
Quanex Corporation, a Delaware corporation, (the “Company”) and
                          (the “Executive”) on this           day of
                    , 200    ( the “Grant Date”) pursuant to the Quanex
Corporation 1996 Employee Stock Option and Restricted Stock Plan (the “Plan”),
which is incorporated by reference herein in its entirety.

 

WHEREAS, the Company desires to grant to the Executive the shares of equity
securities specified herein (the “Shares”), subject to the terms and conditions
of this Agreement; and

 

WHEREAS, the Executive desires to have the opportunity to hold Shares subject to
the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the meanings indicated:

 

(a)                                  “Forfeiture Restrictions” shall mean any
prohibitions and restrictions set forth herein with respect to the sale or other
disposition of Shares issued to the Executive hereunder and the obligation to
forfeit and surrender such shares to the Company.

 

(b)                                 “Restricted Shares” shall mean Shares that
are subject to the Forfeiture Restrictions under this Agreement.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

2.                                      Grant of Restricted Shares.  On the date
of this Agreement, the Company shall cause to be issued in the Executive’s name
the following Shares as Restricted Shares:             shares of the Company’s
Common Stock, $.50 par value.  The Company shall cause certificates evidencing
the Restricted Shares to be issued in the Executive’s name, pursuant to which
the Executive shall have, except for the Forfeiture Restrictions, all of the
rights of a stockholder with respect to such Restricted Shares, including,
without limitation, the right to receive any dividends or distributions
allocable thereto and all voting rights appurtenant thereto.  Upon issuance the
certificates shall be delivered to the Secretary of the Company or to such other
depository as may be designated by the Committee under the Plan as a depository
for safekeeping until the forfeiture of such Restricted Shares occurs or the
Forfeiture Restrictions lapse.  On the date of this Agreement, the Executive
shall deliver to the Company all stock powers, endorsed in blank, relating to
the Restricted Shares.  In accepting this award of Shares the Executive accepts
and agrees to be bound by all the terms and conditions of the Plan.

 

--------------------------------------------------------------------------------


 

3.                                      Transfer Restrictions.  The Shares
granted hereby may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of (other than by will or the
applicable laws of descent and distribution) to the extent then subject to the
Forfeiture Restrictions.  Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and no company shall be bound thereby.  Further, the
Shares granted hereby that are no longer subject to Forfeiture Restrictions may
not be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable federal or state securities laws.  The Executive
also agrees (i) that the Company may refuse to cause the transfer of the
Restricted Shares to be registered on the applicable stock transfer records if
such proposed transfer would in the opinion of counsel satisfactory to the
Company constitute a violation of any applicable securities law and (ii) that
the Company may give related instructions to the transfer agent, if any, to stop
registration of the transfer of the Restricted Shares.

 

4.                                      Vesting.  The Shares that are granted
hereby shall be subject to Forfeiture Restrictions.  The Forfeiture Restrictions
shall lapse as to the Shares that are granted hereby on the earlier of (a) the
third anniversary of the Grant Date or (b) the date a Change in Control of the
Company occurs, provided that the Executive’s employment with the Company has
not terminated prior to such date.  However, in the event the Executive’s
employment relationship with the Company is terminated due to the death,
Disability or Retirement of the Executive prior to the earlier of the third
anniversary of the Grant Date or the date a Change in Control of the Company
occurs, the Forfeiture Restrictions shall lapse as to the Shares that are
granted hereby on the date the Executive’s employment relationship with the
Company is terminated due to the death, Disability or Retirement of the
Executive.  If the Executive’s employment relationship with the Company
terminates before the earlier of the third anniversary of the Grant Date or the
date a Change in Control of the Company occurs, except as specified in the
preceding sentence, the Forfeiture Restrictions then applicable to the
Restricted Shares shall not lapse and all the Restricted Shares shall be
forfeited to the Company.  For purposes of this Section 4, the term “Change in
Control” shall have the meaning ascribed to that term in the individual change
in control agreement between the Company and the Executive in effect on the
Grant Date.  Upon the lapse of the Forfeiture Restrictions with respect to
Shares granted hereby the Company shall cause to be delivered to the Executive a
stock certificate representing such Shares, and such Shares shall be
transferable by the Executive (except to the extent that any proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of applicable securities law).  Notwithstanding any other provision of
this Agreement, in no event will the Forfeiture Restrictions expire prior to the
satisfaction by the Executive of any liability arising under Section 6 of this
Agreement.

 

5.                                      Capital Adjustments and
Reorganizations.  The existence of the Restricted Shares shall not affect in any
way the right or power of the Company or any company the stock of which is
awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

 

2

--------------------------------------------------------------------------------


 

6.                                      Tax Withholding.  To the extent that the
receipt of the Restricted Shares or the lapse of any Forfeiture Restrictions
results in income to the Executive for federal, state or local income or
employment tax purposes with respect to which the Company has a withholding
obligation, the Executive shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money as the Company may
require to meet its obligation under applicable tax laws or regulations, and, if
the Executive fails to do so, the Company is authorized to withhold from the
Shares granted hereby or from any cash or stock remuneration then or thereafter
payable to the Executive any tax required to be withheld by reason of such
resulting income.

 

7.                                      Employment Relationship.  For purposes
of this Agreement, the Executive shall be considered to be in the employment of
the Company as long as the Executive has an employment relationship with the
Company.  The Committee shall determine any questions as to whether and when
there has been a termination of such employment relationship, and the cause of
such termination, under the Plan and the Committee’s determination shall be
final and binding on all persons.

 

8.                                      Section 83(b) Election.  The Executive
shall not exercise the election permitted under section 83(b) of the Internal
Revenue Code of 1986, as amended, with respect to the Restricted Shares without
the written approval of the Chief Financial Officer of the Company.  If the
Chief Financial Officer of the Company permits the election, the Executive shall
timely pay the Company the amount necessary to satisfy the Company’s attendant
tax withholding obligations, if any.

 

9.                                      No Fractional Shares.  All provisions of
this Agreement concern whole Shares.  If the application of any provision
hereunder would yield a fractional share, such fractional share shall be rounded
down to the next whole share if it is less than 0.5 and rounded up to the next
whole share if it is 0.5 or more.

 

10.                               Not an Employment Agreement.  This Agreement
is not an employment agreement, and no provision of this Agreement shall be
construed or interpreted to create an employment relationship between the
Executive and the Company or guarantee the right to remain employed by the
Company for any specified term.

 

11.                               Legend.  If the Executive is an officer or
affiliate of the Corporation under the Securities Act of 1933, the Executive
consents to the placing on the certificate for the Shares of an appropriate
legend restricting resale or other transfer of the Shares except in accordance
with such Act and all applicable rules thereunder.

 

12.                               Notices.  Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, by telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
address indicated beneath its signature on the execution page of this Agreement,
and to the Executive at the Executive’s residential address indicated beneath
the Executive’s signature on the execution page of this Agreement, or at such
other address and number as a party shall have previously designated by written
notice given to the other party in the manner hereinabove set forth.  Notices
shall be deemed given when received, if sent by facsimile means (confirmation of
such receipt by

 

3

--------------------------------------------------------------------------------


 

confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested.

 

13.                               Amendment and Waiver.  This Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and the Executive.  Only a written instrument executed and delivered by
the party waiving compliance hereof shall make any waiver of the terms or
conditions.  Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company
other than the Executive.  The failure of any party at any time or times to
require performance of any provisions hereof shall in no manner effect the right
to enforce the same.  No waiver by any party of any term or condition, or the
breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.

 

14.                               Governing Law and Severability.  This
Agreement shall be governed by the laws of the State of Texas without regard to
its conflicts of law provisions.  The invalidity of any provision of this
Agreement shall not affect any other provision of this Agreement, which shall
remain in full force and effect.

 

15.                               Successors and Assigns.  Subject to the
limitations which this Agreement imposes upon the transferability of the Shares
granted hereby, this Agreement shall bind, be enforceable by and inure to the
benefit of the Company and its successors and assigns, and to the Executive, the
Executive’s permitted assigns and upon the Executive’s death, the Executive’s
estate and beneficiaries thereof (whether by will or the laws of descent and
distribution), executors, administrators, agents, legal and personal
representatives.

 

16.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be an original for all purposes
but all of which taken together shall constitute but one and the same
instrument.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all as of the date first above written.

 

 

 

QUANEX CORPORATION

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

IRREVOCABLE STOCK POWER

 

KNOW ALL MEN BY THESE PRESENTS, That the undersigned, For Value Received, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto Quanex Corporation, a Delaware corporation (the
“Company”), the Shares transferred pursuant to the Restricted Stock Agreement
dated                          between the Company and the undersigned ; and
subject to and in accordance with such Restricted Stock Agreement the
undersigned does hereby constitute and appoint                              the
undersigned’s true and lawful attorney, IRREVOCABLY, to sell assign, transfer,
hypothecate, pledge and make over all or any part of such Shares and for that
purpose to make and execute all necessary acts of assignment and transfer
thereof, and to substitute one or more persons with like full power, hereby
ratifying and confirming all that said attorney or his substitutes shall
lawfully do by virtue hereof.

 

In Witness Whereof, the undersigned has executed this Irrevocable Stock Power on
this               day of                              .

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 